An unpublis d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

DAVID L. MANN, ESQ, N0. 66611
Appellant,

VNEVADA STATE CONTRACTORS F E L  D
BOARD,

I Rasgondent. NOV 1 3 2014

TRACIE  UMBEMAN
CLERK _ SIJJWEMECOURT
BY

 

    
    

DEPU'I‘Y CLERK

ORDER DISMISSING APPEAL

This appeal was dbcketed in this mutt on October 1, 2014,
without payment (if the requisite filing fee On that same day a notice was
issued directing appellant to pay the filing fee within ten days. The notice
further advised that failure to pay the filing fee within ten days would
result in the dismissal of this appeal. To date, appellant hag not paid the
ﬁling fee or otherwise responded to this court’g Iicticc. Accordingly, cause
appearing, this appeal is dismissed.

It is so ORDEREDl

CLERK OF THE SUPREME COURT
TRACIE K. LINDEMAN

 

 

cc: Hon. Michelle Leavitt, District Judge
David. L. Mann '
David  Brown, Ltd. ‘
Eighth District Court Clerk

EUPHEME COURT
OF E
NEVADA

l
CLERK’S ORDER ‘

ins-19m W m - ILL